ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on March 18th 2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the references cited therein are considered by the examiner.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the most relevant prior art is Viola (US
20170/0036399).
Viola discloses a method of establishing an anastomotic joint between tubular lumens (821, 823) with an anastomotic stapler (200; para. [0014]), the stapler (200) having a stapling head (220) connectable to an opposing anvil (210; Fig. 2A) and the stapling head (220) containing a plurality of deployable staples (para. [0008]), the method comprising the steps of: 
a.	Axially positioning on the anvil (210) a compression device (401, 402) having an upper, annular wall (401) at a distal end of said device (200; Fig. 9) connected to a lower, annular wall (402) at a proximal end of said device (200; Fig. 9) via an opening (Figs. 4A, 4B) forming an axial passage through said upper, annular wall (401), and lower, annular wall (402);
210) into a first tubular tissue (821; Fig. 9; para. [0065]);
c.	Axially inserting the anastomotic stapler (200) into a second tubular tissue (823; Fig. 9; para. [0065]);
d.	Connecting the anvil (210) to the stapling head (220) via an anvil shaft (230; Fig. 9; para. [0065]);
e.	Approximating the anvil (210) and the stapling head (220) and compressing said first (821) and second tubular tissues (823) between the stapling head (220) and the anvil (210; para. [0065]);
f.	Firing the anastomotic stapler (200) and establishing the anastomotic joint between said first (821) and second tubular tissues (823; para. [0066]);
	Viola fails to disclose “…partially withdrawing the anastomotic stapler thus positioning said compression device with said upper flange above stapled areas of said first and second tubular tissues and said lower flange below the stapled areas of said first and second tubular tissues…”
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If 
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                                                                                                             /ANDREW M TECCO/Primary Examiner, Art Unit 3731